Citation Nr: 9924101	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right eye cataract.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right eye disability characterized as glaucoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's claims file was transferred from 
the Nashville, Tennessee RO to the Oakland, California RO.

In 1944, the veteran changed his name.  

It is noted that, pursuant to a December 1997 rating 
decision, the veteran has a 
100 percent service-connected rating for bilateral blindness 
pursuant to 38 C.F.R. § 3.383, effective November 1997.  This 
issue had been part of the original appeal, but has been 
granted and thus is no longer on appeal.  

In a letter received by VA in December 1998, the veteran 
withdrew his request for a personal hearing in the form of a 
teleconference hearing with the Board.  

In February 1999, the veteran asserted that there was clear 
and unmistakable error in a December 1946 rating decision 
which denied service connection for uveitis of the left eye.  
As this claim has not yet been adjudicated by the RO, the 
matter is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that he has cataract of the right eye that is 
linked to service or a service-connected disability.

2.  In a May 1985 decision, the Board denied service 
connection for a right eye disability characterized as 
glaucoma.  

3.  In July 1988, the RO confirmed prior rating decisions 
denying the veteran's claim to reopen the claim for glaucoma; 
a Statement of the Case was issued in December 1988, and the 
veteran did not thereafter perfect an appeal. 

4.  In April 1990, the Board denied the veteran's motion for 
reconsideration.

5.  Evidence added to the record since the RO's July 1988 
decision, is not new and material. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for cataract of the right eye.  
38 U.S.C.A § 5107 (West 1991).

2.  The RO's July 1988 decision, which denied service 
connection for right eye glaucoma, is final.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  Evidence received since the July 1988 RO rating decision 
is not new and material to reopen the claim for service 
connection for a right eye disability characterized as 
glaucoma.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well- 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Where the veteran who served for 90 days or more during a 
period of war or on or after January 1, 1947, develops 
glaucoma or cataracts to a degree of 10 percent within one 
year from date of separation from such service, such disease 
may be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309 (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

If the chronicity provision is not applicable, a claim may 
still be well-grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).

In this case, service connection for cataract of the right 
eye was denied in a May 1991 rating decision.  In June 1991, 
the RO notified the veteran of the same, and in a letter 
attached to the June 1991 notice, the RO informed the veteran 
that VA examination of April 1991 did not show that the 
veteran had cataract of the right eye; and that even if it 
did, there was no evidence that it would be due to any 
incident in service or was secondary to the enucleation of 
the left eye.  In that respect, indeed the veteran's service 
medical records do not show that he had cataract of the right 
eye in service.  The examination in April 1991 revealed a 
diagnosis of a history of right eye glaucoma only. 

In June 1991, the veteran filed a notice of disagreement with 
the RO's decision.  In July 1991, the RO issued a 
Supplemental Statement of the Case, to include the issue of 
service connection for cataract of the right eye.  After 
testifying before the RO, in April 1993, the Hearing Officer 
decided that the reason that entitlement to service 
connection for a cataract of the veteran's right eye was 
being denied was because the evidence of record failed to 
establish the incurrence of or aggravation of a cataract of 
the right eye during U. S. Navy service in World War II.  The 
Hearing Officer further determined that a cataract of the 
right eye was not the result of any incident in service 
including any inservice trauma which the veteran may have 
sustained, nor was it proximately due to or the result of the 
veteran's service-connected left eye aphakic glaucoma, status 
post enucleation.  In looking at the evidence of record, the 
Board agrees that the many VA treatment records submitted for 
the record, as well and the veteran's testimony, lay 
statements, and private records do not definitively show that 
any glaucoma disorder stemmed from an occurrence in service.  
The Hearing Officer determined that all prior denials of 
entitlement to service connection for a cataract of the right 
eye were affirmed.   A Statement of the Case saying the same 
was issued in May 1993.  In a letter dated in May 1993, the 
veteran stated further disagreement and contentions on this 
and other matters. 

In a February 1996 rating decision, the May 1991 rating 
action was confirmed, based upon evidence received since 
then.  The veteran submitted a private report from the 
Stanford University Medical Center, and he underwent a VA 
visual examination in January 1996.  At that time, the RO 
also denied the veteran's claim based upon presumptive 
service connection, and indicated that review of the record 
did not show that a cataract of the right eye had been 
identified within one year of separation from military 
service to permit recognition of service connection on a 
presumptive basis.  Essentially the same was stated in a 
February 1996 Supplemental Statement of the Case.  

At a VA examination on May 31, 1997, the examiner noted that 
the veteran was treated in the past for glaucoma in the right 
eye and had only minimal glaucomatous appearing optic nerve 
changes, but he had a visual field markedly diminished, only 
up to the central 2 to 3 degrees on Goldman peripheral field 
testing even that day of the examination.  The examiner 
stated that the veteran's last several fields in the chart, 
which were reviewed by the examiner, showed his visual field 
either 4 or 5 degrees or 2 to 3 degrees, which showed that 
the veteran was not only totally blind in the left eye, ...but 
that his right eye was legally blind by peripheral field 
testing.  

Examination of the right eye revealed that it had clear 
cornea, quiet anterior chamber, a 2+ nuclear sclerotic 
cataract, and a pressure of 17.  Under the section for 
Fundus, it was noted that the cup/disc ration was 0.4 by 0.4.  
Macula was within normal limits, and peripheral retina was 
within normal limits.  There was a large posterior vitreous 
detachment with an operculum floating free over the optic 
nerve head in the right eye.  The impression included greatly 
diminished visual field by criteria legally blind, with only 
the preserved central 2 to 3 degrees on Goldman field 
testing, right eye; and that the optic nerve head was not 
consistent with his visual field and it was entirely possible 
that it was a markedly diminished visual field which was a 
consequence of some other reason other than just glaucoma in 
the right eye in the past, which now had a normal pressure of 
17 mmHg as measured that day by Goldmann tonometer, and that 
was without any medication.  

Thereafter the RO informed the examiner that the examination 
was insufficient because the Goldman chart was not provided, 
and because no statement was made as to whether or not III-IV 
test object was used, as required.  In November 1997, the 
examining physician attached the Goldman chart; he stated 
that there was no change on the schematic, including the III 
marking; and the impression was amended to read, that the 
optic nerve head was not consistent with his visual field, 
and it was more likely than not that the severely diminished 
visual field was a consequence of some other reason than 
glaucoma in the right eye in the past.  The examiner said 
that the right eye had normal pressure of 17 mmHg as measured 
that day by the Goldman tonometer, and that was without any 
medication.  The examiner stated that the claims file had 
been reviewed, and noted that he had not changed anything on 
the actual visual field.

The veteran submitted other VA and private medical records 
showing his treatment for his eye disabilities since service 
separation.  In particular, a private treatment record from 
his doctor, dated in January 1988, pertained to the veteran's 
earlier claim regarding glaucoma of the right eye.  

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has cataract of the right eye 
that was proximately due to, or has been aggravated by, a 
service-connected disability.  There is also no competent 
evidence that the veteran has any right eye cataract 
impairment related to active service, or within the one year 
presumptive period following active service.  The evidence of 
record fails to establish the incurrence of or aggravation of 
a cataract of the veteran's right eye during U.S. Navy 
service in World War II because no nexus between the 
veteran's current right eye cataract disability and service 
has been provided.  

The veteran's testimony and lay statements have been 
considered by the Board in making this decision.  In fact, 
the only medical evidence containing an opinion is from the 
veteran's private physician in 1988, but that opinion relates 
more with the veteran's contentions and arguments set forth 
to reopen a prior finally denied claim for service connection 
for glaucoma of the right eye; the opinion does not address a 
cataract of the right eye.

The only evidence that tends to link the right eye cataract 
to service in any way is the veteran's testimony or 
statements.  While the veteran is competent to testify as to 
symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge. Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds the veteran has 
not submitted evidence of a well-grounded claim for service 
connection for cataract of the right eye on a direct, 
secondary, and presumptive basis.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground his service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


New and Material Evidence

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the Court erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 
1998).  In Colvin, the Court adopted the following test with 
respect to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100 (1998); see also 
38 U.S.C. §§ 511(a), 7103, 7104(a).  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C. § 5108.  Except as provided by 38 U.S.C. 
§ 5108, when a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C. § 7104(b).  
When a claimant seeks to reopen a claim after an appellate 
decision and submits evidence in support of the claim, a 
determination must be made as to whether this evidence is new 
and material and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 C.F.R. § 20.1105 (1998); 
see also 38 U.S.C. §§ 5108, 7104.  Therefore, once a Board 
decision becomes final under section 7104(b), "the Board 
does not have the jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

The doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies to finally denied RO decisions.  A 
veteran's claims for this benefit may only be reopened if he 
submits new and material evidence.  38 U.S.C.A. § 5108.  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim(s) cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under construction, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140 145-46 
(1991).

The Court has held that VA is required to review all of the 
evidence submitted by a claimant since the last final denial 
on the merits of a claim in order to determine whether a 
claim must be reopened and readjudicated on the merits.  
Glynn v. Brown, 6 Vet.App. 523, 529 (1994).

Accordingly, the Board will review below the veteran's 
request to reopen his claim for service connection for a 
right eye disability characterized as glaucoma. 

The evidence of record establishes that the veteran was 
injured in combat in April 1945, while serving aboard the USS 
Sigsbee.  He has submitted lay statements from fellow service 
members aboard that ship in that regard.

In 1946, the initial claim for compensation was filed, and 
the veteran then claimed a left eye disability, with no 
treatment in service reported.  Service medical records 
showed that at examination on separation from service, the 
eyes were normal, with 20/20 vision in the left eye and 
better than normal vision of 18/20 in the right eye.  Medical 
records in support of the veteran's claim identified left eye 
pathology, with no reference to any service related right eye 
injury.  

While originally denied, the claim for service connection for 
the left eye was reopened in 1964, based upon a medical 
report dated in December 1964 from the veteran's physician, 
Dr. Emery R. Ranker.  Therein, the physician stated that 
there were lens opacities of both eyes.  The physician's 
statement was not confirmed on subsequent VA examination.  In 
August 1965, the veteran testified at personal hearing 
wherein he reported that both of his eyes were blackened and 
blood shot because of injury received in a Kamikaze attack on 
the USS Sigsbee.  He reported that the injury to the right 
eye cleared, and his claim was for service connection for the 
left eye.  An October 1965 statement from his wife supported 
the veteran's claim and history.  In January 1966, the 
veteran underwent a VA examination.  The veteran's history of 
trauma in service was noted, and it was noted that there was 
no direct injury to the eye.  Examination of the right eye 
found vision 20/20 with no pathology except for a refractive 
error.

In June 1966, a medical report from Dr. Ranker, in support of 
the veteran's claim for service connection for a left eye 
cataract, reported the history of injury, the eye findings 
following service, and his finding of posterior uveitis and a 
cataract in 1963.  The physician stated in that letter that 
at that time the right eye did not show any abnormality of 
any type, and he concluded that the evidence fully 
substantiated the traumatic nature of the left eye cataract.  
A January 1964 medical report from Providence Hospital, when 
the left eye cataract was removed, identified the condition 
as a presenile cataract (as opposed to a complicated 
cataract).  Ultimately, on VA Central Office review, service 
connection was established for the left eye cataract and 
visual loss.  Service connection for glaucoma affecting the 
left eye was established in 1978.

Service connection for glaucoma of the right eye and loss of 
visual field was claimed in March of 1983.  This claim was 
denied by a rating decision of April 1983, for it was 
determined that the disability was not shown in service and 
medical evidence did not relate a right eye condition to the 
left eye disability.  Chronic simple glaucoma with concentric 
visual field constriction was identified in 1980.  The 
veteran disagreed with the decision, and a medical advisory 
opinion was requested from the Chief of Ophthalmology of the 
VA Medical Center in San Francisco.  The opinion, dated in 
October 1983, after review of all of the medical evidence of 
record, was that the ocular disease in the left eye related 
to trauma and subsequent cataract surgery did not have an 
effect on the right eye.  The right eye condition was 
identified as open angle or chronic simple glaucoma; a 
genetically transmitted condition.  The opinion stated that 
there was no relationship between an aphakic glaucoma in one 
eye and a subsequent appearance of chronic simple or open 
angle glaucoma in the other eye.  In March 1984, the RO 
confirmed the prior denial of service connection for right 
eye glaucoma, and the veteran perfected an appeal to the 
Board.  

In May 1985, the Board issued a decision and confirmed the 
denial.  The Board noted that service records did not 
identify any right eye disability in service, and the Board 
also concluded that the open-angle glaucoma of the right eye 
was not of service origin and was not related to any incident 
of service, and was unrelated to the trauma to the left eye 
sustained in service.  Evidence considered included lay 
statements from fellow shipmates attesting to knowledge that 
the veteran had suffered head injuries in service, as well as 
treatment records and the advisory opinion.  The Board 
specifically summarized the medical opinion of Dr. John 
Stanley, Chief of Ophthalmology, dated October 19, 1983, as 
relayed above.  In the decision, the Board also noted that 
the veteran sustained facial injuries during combat in the 
war.  However, his service medical records did not include 
any finding of open-angle glaucoma involving the right eye.  
Again, the Board concluded that the open-angle glaucoma of 
the right eye was a "developmental defect" and not a 
disease within the meaning of applicable legislation.

In an attempt to reopen his claim for service connection for 
the right eye, in a January 1988 letter, the veteran 
submitted a medical statement from his physician, Dr. Jordan 
M. Usunov, which stated that on review of the veteran's 
records the diagnosis of open angle glaucoma as a genetically 
transmitted, developmental disease, could be seriously 
challenged.  The physician stated that there was reason to 
believe that the original inservice injury may have 
contributed to his present right eye problem.  Other VA 
treatment records included numerous eye consultations in 1983 
and 1984 and VA hospitalization in 1984.  These treatment 
records did not refer to the veteran's alleged inservice 
right eye glaucoma disability, or the onset thereof.  

In January 1988, the RO confirmed the prior ratings and 
determined that the private physician's statement about the 
veteran's eye did not provide new and material evidence to 
warrant reconsideration of the previous decision.  The 
veteran was notified of the same in a February 1988 letter.  
Another confirmed rating decision was issued in March 1988.  
Another notice specifying the denial because of lack of new 
and material evidence was issued in April 1988.  A confirmed 
rating decision was issued in May 1988.  In June 1988, the RO 
outlined the procedural history and factual background of the 
veteran's claim in a letter addressed to him and in response 
to his congressional inquiry.  Therein it was reiterated that 
medical statements received up to that point did not 
constitute new and material evidence.  In July 1988, a 
confirmed rating decision was issued and the veteran was 
notified of the denial of his claim based on lack of new and 
material evidence in an August 1988 notice.  In response to 
the veteran's disagreement, a Statement of the Case was 
issued in December 1988.  The veteran did not thereafter 
perfect an appeal.

In a March 1990 letter to the Board, the veteran, through his 
representative, requested reconsideration of his appeal, and 
indicated his belief that there were obvious errors in the 
Board decision.  The Board, in a response dated in April 
1990, denied the motion for reconsideration.  The Chairman of 
the Board noted that only the evidence of record at the time 
the Board considered the appeal could be reviewed, and the 
Board had considered all available evidence before entering 
its decision.  The Chairman wrote that the veteran's 
disagreement with the Board's interpretation of the facts and 
its application of the law to those facts was not a 
sufficient reason for granting formal reconsideration.  The 
veteran was invited to submit a reopened claim to the RO if 
he obtained new evidence which he felt showed that his claim 
should be granted. 

In February 1991, the veteran attempted to reopen his claim, 
and he submitted further lay statements and copies of the 
adjudicative actions pertaining to his claim.  He again 
claimed that glaucoma and a decreased field of vision in the 
right eye were secondary to his service connected left eye 
disability.  The two lay statements submitted in support of 
his claim were from former service members with whom he had 
served, and photographs of their damaged warship.  In April 
1991, he underwent a VA visual examination which did not show 
that the veteran had a history of glaucoma in the right eye 
and that he was status post left eye enucleation.  The claim 
was again denied in a May 1991 rating decision, based upon 
the lack of new and material evidence.  The reasons for 
denial were explained in a June 1991 notification, with an 
attachment letter.  

After receipt of the veteran's original service medical 
records, the RO issued a rating decision which denied the 
veteran's claim because the original records, with some 
additional service medical records, did not show that the 
veteran sustained a right eye injury of any type in service.  

In January 1993, the veteran testified at a personal hearing.  
At that time, the veteran presented both typewritten and 
handwritten statements chronologically presenting a detailed 
history of his visual disorders since being wounded aboard 
the USS Sigsbee on April 14, 1945.  He also presented a copy 
of the deck log of the USS Sigsbee dated April 14, 1945 
indicating that the veteran had been wounded but not 
seriously in action.  Further the veteran presented seven 
buddy statements from fellow crew members of the USS Sigsbee 
which in essence reported that the veteran had received 
multiple facial injuries on April 14, 1945, as the result of 
a Japanese kamikaze plane crashing into the USS Sigsbee.  
Specific references were made in several buddy statements 
concerning recollections that the veteran's face, including 
both eyes, was black and blue for several weeks thereafter.  
Additionally, at the veteran's personal hearing, the veteran 
presented sworn testimony concerning the nature and severity 
of his facial injuries incurred on April 14, 1945 aboard the 
USS Sigsbee.  In essence, the veteran contended that these 
facial injuries included injuries to his right eye which must 
have caused his subsequently documented right eye disorders.  
Further testimony was presented by the veteran concerning 
medical treatment by numerous doctors since World War II 
including Dr. Gump, Dr. Rissing, Dr. Howell, Dr. Ranker and 
Dr. Usunov.  It was contended that the veteran had presented 
new and material evidence warranting reconsideration and 
establishment of service connection for the veteran's right 
eye disorder. 

A Supplemental Statement of the Case was sent to the veteran, 
detailing the Hearing Officer's decision.  The decision 
included the conclusion of the Hearing Officer that 
additional evidence received was cumulative in nature, 
reiterating and further documenting the veteran's claim that 
his right eye was injured on April 14, 1945 aboard the USS 
Sigsbee, and that such contentions had been considered by the 
Board in its earlier decision.  The Hearing Officer also 
concluded that the additional documentation was not material 
because it was not relevant and probative concerning the 
issue of the incurrence or aggravation of open angle glaucoma 
of the right eye with decreased visual fields as the result 
of WWII service.

In May 1993, a letter was received from the veteran, entitled 
"Notice of Disagreement," contending that the clear and 
unmistakable error was committed in determining that the 
medical evidence and statements from veterans (the lay 
statements) provided by him did not constitute new and 
material evidence.  He further contended that the evidence in 
his file was sufficient to raise a reasonable doubt as to 
whether the disability to his right eye was service 
connected.  

In January 1996, a VA examination was conducted.  This 
examination found best corrected distant vision in the right 
eye to be 20/80, and severe contraction of the field of 
vision, but not to 5 degrees.  

The veteran submitted an August 1993 letter from the Stanford 
University Medical Center, which indicated that he had a 
history of glaucoma and prosthesis in the left eye.  There 
was apparent failed vision in the right but no other clinical 
information was available.  In the results section, it was 
noted that the right eye only was tested.  Contrast 
sensitivity was reduced to rather poor levels, somewhat worst 
[sic] than acuity alone would account for.  A mild blue-
yellow color deficit was present and consistent with organic 
disease.  Other specific testing with results was mentioned.  

In a February 1996 rating decision, denial of service 
connection was continued based upon lack of new and material 
evidence.  A February 1996 Supplemental Statement of the Case 
to the same effect was issued.  In a February 
1997 Supplemental Statement of the Case, the RO addressed the 
issue of clear and unmistakable error, as well as the issue 
of reasonable doubt.  The RO explained that the error as 
claimed by the veteran pertained to the current appeal and 
that the Board would review the appeal for any RO error.  

The veteran submitted duplicate and additional VA treatment 
records showing evaluations of his eye conditions.  In 
particular, in May 1997, the veteran underwent a VA visual 
examination.  The results of that examination are listed in 
the preceding section regarding the veteran's service 
connection claim.  In essence, examination of the right eye 
revealed that it had clear cornea, quiet anterior chamber, a 
2+ nuclear sclerotic cataract, and a pressure of 17; with 
fundus of cup/disc ratio 0.4 by 0.4, and macula within normal 
limits, and peripheral retina within normal limits.  Again, 
after the RO determined that the examination was 
insufficient, the examiner in November 1997, attached the 
Goldmann chart to his amendment.  The final impression was 
optic nerve head not consistent with his visual field; more 
likely than not that the severely diminished visual field was 
a consequence of some other reason than glaucoma in the right 
eye in the past.  The examiner said that the right eye had 
normal pressure of 17 mmHg as measured that day by the 
Goldmann tonometer, and that was without any medication.  In 
a December 1997rating decision, the veteran received 
compensation for bilateral blindness, and special monthly 
compensation based on bilateral blindness, with enucleation 
of one eye and visual acuity of the other eye 5/200 or less, 
granted under the provisions of 38 C.F.R. § 3.383.   

During 1997, and earlier, the veteran made congressional 
inquiry wherein he submitted almost all the copies of his 
rating actions and portions of his claims folder.  Therein, 
the veteran alleged clear and unmistakable in prior rating 
actions.  The RO explained to the congressional staff, as was 
explained to the veteran that the issue of clear and 
unmistakable error had been addressed previously by the RO.  
In a March 1998 Report of Contact, the congressman's 
representative indicated that since the issue of clear and 
unmistakable error was previously addressed, the same was 
enough to close the inquiry.  

Throughout the veteran's appeal, he has written several and 
lengthy letters pertaining to his contentions.  It is in one 
particular "attachment" letter, submitted to his 
congressman and to the RO, that the veteran argues that clear 
and unmistakable error was committed, and that new and 
material evidence has been received.  He specifically 
contends that the evidence is sparse pertaining to the exact 
extent of his injuries at the time of discharge from the 
Navy.  The veteran contends that he, like many fellow crew 
members, was anxious to receive a prompt discharge from the 
Navy at the end of World War II and therefore purposefully 
withheld information as to his injuries in fear of being 
forced to remain in the Navy during his recovery.  His basic 
contention is that reasonable doubt should have been applied 
to the additional evidence he submitted for the record, 
including Dr. Usuvov's January 1988 letter indicated the 
possibility of right eye war-related injury.  

The Board has reached a decision here and determines that the 
veteran has not presented new and material evidence in this 
instance.  There has been a final Board decision in this case 
wherein the Board determined that the veteran's right eye 
glaucoma disability was not of service origin, or related to 
his service-connected left eye injury.  In its decision, the 
Board did recognize and discuss that the veteran received 
facial wounds as a result of combat during service.  The 
Board's final decision in May 1985 denied the claim.  The 
Board's decision was based, in part, on the medical opinion 
of a VA physician.  In an attempt to reopen the finally 
denied Board decision, the veteran had a private physician 
appear to somewhat refute the VA medical opinion relied upon 
the Board to deny the veteran's claim.  After the RO 
determined that the private medical opinion was not new and 
material evidence sufficient to reopen the veteran's claim, 
the veteran did not appeal that RO decision.  Instead he 
solicited the Board for a reconsideration of its prior 
decision, and was denied.  The 1988 RO decision became final.  

The evidence received and considered since that time is not 
new and material to the issue of service connection for the 
right eye disability.  Initially, the evidence received 
provides additional documentation that the ship that the 
veteran served on was attacked by a Japanese Kamikaze plane 
while he was in service, and that he was injured in that 
attack.  The additional service medical records, lay 
statements, as well as the veteran's contentions, all have 
been proffered to support his main contention that he 
incurred a right eye disability in service that now resulted 
in glaucoma.  However, the proffered additional evidence does 
not so demonstrate.  

The "buddy" statements provided by the veteran's wartime 
associates and the veteran's elaborations of what occurred 
during service are competent to the extent that they can 
report their contemporaneous observations.  Nevertheless, 
they essentially duplicate what was previously known at the 
time of prior decisions.  Accordingly, the statements, 
hearing testimony and desk log may not be considered new and 
material evidence.  

Duplicate evidence by its very nature may not be new and 
material evidence.  Additional service medical records which 
did not reveal any right eye abnormalities are not new and 
material since they are not probative of the issue.  

Other medical evidence subsequent to 1988 has been submitted, 
including VA examination reports of 1991, 1996 and 1997, as 
well as a statement from Stanford University.  However, the 
Board does not find this evidence to be new and material 
since it concerns treatment years after service and there is 
no opinion that relates such treatment to service.     

The additional evidence submitted in this case is not new and 
material because it does not bear directly and substantially 
upon the specific matter under construction, here whether the 
veteran's right eye glaucoma disorder resulted from service.  
The newly submitted evidence is cumulative and redundant 
because the Board has already considered it, and, taken by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

With regard to the veteran's request for reasonable doubt to 
be applied as to this issue, the Court has held that the 
equipoise doctrine is not used for the purposes of reopening 
a claim.  Martinez v. Brown, 6 Vet. App. 462 (1994).  

Regarding the veteran's earlier claims for clear and 
unmistakable error, he has not asserted the presence of clear 
and unmistakable error in the May 1985 Board decision with 
the specificity required to raise this issue.  In other 
words, he has not asserted that the Board failed to apply the 
correct statutory and regulatory provisions, in effect at the 
time, to the correct and relevant facts, as they were known 
at the time.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991); and Fugo v. Brown, 6 Vet. App. 40 (1993).  The 
veteran in this case merely asked for reconsideration of the 
Board's decision.  Noteworthy is that the veteran is advised 
that Pub. L. No. 105-111, State. 2271 (1997) (codified at 
5109A, 7111), has been amended thereby making Board decisions 
subject to revision based upon the grounds of clear and 
unmistakable error.  In this case however, the veteran has 
not alleged, with specificity, Board error.


ORDER

Entitlement to service connection for right eye cataract is 
denied.

New and material evidence having not been presented to re 
open a claim for entitlement to service connection for a 
right eye disability characterized as glaucoma, the claim 
remains denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 


